Exhibit 10.8

SECOND AMENDMENT TO

RETENTION AGREEMENT

This Second Amendment to the Retention Agreement (“Amendment”) is made effective
November 26, 2007, by and between Cardinal Health 303, Inc. (f/k/a ALARIS
Medical Systems, Inc.), a Delaware corporation (the “Company”), and David L.
Schlotterbeck (the “Executive”).

WHEREAS, the Company and the Executive are parties to that certain Retention
Agreement originally dated August 31, 2004, as amended November 2, 2005 (the
“Agreement”);

WHEREAS, the Company and the Executive have agreed to amend certain provisions
of the Agreement to clarify certain terms of the Agreement, and to bring the
Agreement into compliance with Section 409A of the Internal Revenue Code of
1986, as amended, and the treasury regulations and other guidance of general
application issued thereunder (“Code Section 409A”);

NOW, THEREFORE, the parties hereto, in consideration of the mutual covenants
herein contained, and intending to be legally bound hereby, agree as follows:

1. Section 1 is hereby amended to provide that the Retention Bonus shall be paid
(with interest accruing from June 28, 2006 through the Retention Bonus Deferred
Payment Date at the rate of 6.00%) on the first business day that is at least
six months after the date of the Employee’s Separation from Service or, if
sooner, as soon as administratively practicable after, but in any event not more
than 90 days after, the date of the Employee’s death, such payment date being
herein referred to as the “Retention Bonus Deferred Payment Date.” For the
purpose of this Agreement, the Employee’s “Separation from Service” shall occur
upon the Date of Termination or the Final Date, if later, provided that it is
not anticipated that any further services would be performed by the Employee
after such date or that the level of bona fide services the Employee would
perform after such date (whether as an employee or an independent contractor)
would permanently decrease to no more than 20% of the average level of bona fide
services performed over the immediately preceding 36-month period. The
determination of the date of the Employee’s Separation from Service shall be
made in accordance with the meaning of “separation from service” under Code
Section 409A. In addition, any amounts payable under the Agreement as of the
date of termination shall be revised to refer to the Employee’s Separation from
Service as defined herein.

2. Section 1 is hereby amended to include the following sentence at the end of
Section 1: “For purposes of this Section 1, “base annual pay” shall mean the
base annual salary.”

3. The first sentence of Section 4(b) of the Retention Agreement is hereby
amended and replaced with the following: “In the event of a Payment Termination,
then, subject to Section 4(e) and in lieu of any severance benefits to which the
Employee may



--------------------------------------------------------------------------------

otherwise be entitled under any severance plan or program of the Company, the
Employee shall be entitled to the benefits provided below:”.

4. Section 4(b)(iv) is hereby amended to delete the alternative of providing a
lump sum payment equal to the cost of providing continued medical coverage in
lieu of providing continued coverage under the Company’s plans or through other
sources.

5. Section 4(c) is hereby amended in its entirety to read as follows: “Timing of
Payment. The payments provided for in Section 4(b)(i) shall be made not later
than the fifth (5th) business day following the Final Date; provided, however,
that if the amounts of such payments cannot be finally determined on or before
such date, the Company shall pay to the Employee on such day an estimate, as
determined in good faith by the Company, of the minimum amount of such payments
and shall pay the remainder of such payments (together with interest at the rate
provided in Section 1274(b)(2)(B) of the Code, hereinafter referred to as the
“Interest Rate”) as soon as the amount thereof can be determined but in no event
later than the thirtieth (30th) day after the Final Date. In order to comply
with Code Section 409A, the amounts described in Section 4(b)(v), if applicable,
shall be paid on the first business day that is at least six months after the
Employee’s Separation from Service, together with interest from the date of the
Employee’s Separation from Service through the date of payment at the Interest
Rate. Any taxable welfare benefits provided to the Employee pursuant to
Section 4(b)(iv) of the Employment Agreement that are not “disability pay” or
“death benefits” within the meaning of Treasury Regulation
Section 1.409A-1(a)(5) (collectively, the “Applicable Benefits”) shall be
subject to the following requirements in order to comply with Section 409A of
the Code. The amount of any Applicable Benefit provided during one taxable year
shall not affect the amount of the Applicable Benefit provided in any other
taxable year, except that with respect to any Applicable Benefit that consists
of the reimbursement of expenses referred to in Section 105(b) of the Code, a
limitation may be imposed on the amount of such reimbursements over some or all
of the applicable twenty-four month coverage period, as described in Treasury
Regulation Section 1.409A-3(i)(iv)(B). To the extent that any Applicable Benefit
consists of the reimbursement of eligible expenses, such reimbursement must be
made on or before the last day of the calendar year following the calendar year
in which the expense was incurred. No Applicable Benefit may be liquidated or
exchanged for another benefit. During the period of six months immediately
following the Employee’s Separation from Service, the Employee shall be
obligated to pay the Company the full cost for any Applicable Benefits that do
not constitute health benefits of the type required to be provided under the
health continuation coverage requirements of Section 4980B of the Code, and the
Company shall reimburse the Employee for any such payments on the first business
day that is more than six months after the Employee’s Separation from Service,
together with interest on such amount from the Date of Termination through the
date of payment at the Interest Rate.

6. Except as specifically amended by the provisions of this Amendment, all terms
of the Retention Agreement are unmodified and remain in full force and effect.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from its Board of Directors, the Company has
caused these presents to be executed in its name and on its behalf, all as of
the day and year first above written.

 

    CARDINAL HEALTH 303, INC. /s/ David L. Schlotterbeck     By:   /s/ Carole S.
Watkins David L. Schlotterbeck           Title:   CHRO Execution Date:
November 26, 2007     Execution Date: December 20, 2007